DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0103595 to Shin (Shin).

As to claim 1, Shin discloses a rotating ejection type oozing hose for plant cultivation, comprising a plurality of rotation generators (200) formed at ejection openings (102) in a line in one band, and wherein an upper surface of the side portion (210) of each rotation generator (200) is formed to be attached to an inner surface of the hose (100); wherein ejection openings (102) are formed by punching at an interval along a longitudinal direction of a hose (100) of a soft rubber material, applying a rotational force to a flow of water ejected from an inner space (104) of the hose (100) to an outer space (106) thereof, wherein the rotation generator (200) comprises a barrel-shaped rotating space (212) extended from the ejection opening (102) and formed 

As to claim 2, Shin discloses the rotation generator (200) further comprises a filter (220) provided with a filtering hole (222) for filtering water flowing into the rotational force applying passages (214) from the inner space (104); and a decompressor (250) having at least one bending path for adjusting a pressure of water flowing into the rotational force applying passages (214).

As to claim 3, Shin discloses the rotation generator (200) further comprises an ascending force reinforcement protrusion (230) formed on the bottom portion (240) corresponding to the center portion of the rotating space (212), more reinforcing an ascending force of water ascending to the ejection opening (102) while rotating in the inner space (212).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,817,875 to Karmeli et al. (Karmeli et al.) in view of US Patent 3,782,629 to Hruby (Hruby).

As to claim 1, Karmeli et al. discloses a rotating ejection type oozing hose for plant cultivation, comprising a plurality of rotation generators (1 and 3) formed at ejection openings (50) in a line in one band (see Abstract), and wherein an upper surface of the side portion of each rotation generator is formed to be attached to an inner surface of the hose (see Figures 1-5); wherein ejection openings are formed by punching at an interval along a longitudinal direction of a hose (5) of a soft rubber material, applying a rotational force to a flow of water ejected from an inner space of the hose to an outer space thereof, wherein the rotation generator comprises a barrel-shaped rotating space (48) extended from the ejection opening and formed inside the hose, wherein the rotating space is defined by a side portion and a bottom portion (see Figure 9), the side portion formed to be extended from an inner wall of the hose and having a rotational force applying passage (42) horizontally connecting the inner space 
However, Hruby discloses a barrel-shaped rotating space (24) with two rotational force applying passages (137) formed symmetrically with respect to the center of the rotating space (see Figure 3) for the purpose of further promoting fluid rotation in the rotating space.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the device of Karmeli et al. with two rotational force applying passages as taught by Hruby in order to further promote rotation of liquid within the rotating space.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the device of Karmeli et al. with two rotational force applying passages, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As to claim 2, Karmeli et al. as modified by Hruby above discloses the rotation generator further comprises a filter (portion of 1 below 3 of Karmeli et al.) provided with a filtering hole (23 of Karmeli et al.) for filtering water flowing into the rotational force .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the side portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  When a claim element is first introduced, it should be preceded by the word “a” or “an” where appropriate.  Subsequent recitations of the claim element should be preceded by the word “the” or “said” to indicate reference back to the same claim element.
Claim 1 recites “a hose” in line 5 where it is unclear if this is the same hose recited in lines 1 and 4 or a different hose.

Claim 1 recites “the ejection opening” in line 9 where it is unclear if there is a single ejection opening or multiple ejection openings as recited in line 2 of the claim.
Claim 1 recites “a side portion” in line 10 where it is unclear if this is the same side portion recited in line 3 or a different side portion.
Claim 2 recites “the rotation generator” in line 1 where it is unclear if there is a single rotation generator or a plurality of rotation generators as recited in claim 1.
Claim 3 recites “the rotation generator” in line 1 where it is unclear if there is a single rotation generator or a plurality of rotation generators as recited in claim 1.
Claim 3 recites “more reinforcing an ascending force” in lines 3 and 4 which is confusing wording and renders the claim unclear.


Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Claim 1 recites “ejection openings” in line 4 which should be “the ejection openings”.  Claim 3 recites “the inner space (212)” in lines 4 and 5 which should be “the rotating space (212)”.  Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  Reference character “P” in line 16 of claim 1 is not enclosed within parentheses.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 3,753,527 to Galbraith et al.; 4,369,923 to Bron; 4,430,020 to Robbins and 4,872,513 to Gardner et al. show rotation generators having a barrel-shaped rotating space within a hose and a rotational force applying passage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        09/13/2021